United States Court of Appeals
                      For the First Circuit


No. 16-1186

                          VLADEK FILLER,

                       Plaintiff, Appellee,

                                v.

                          MARY KELLETT,

                      Defendant, Appellant,

 HANCOCK COUNTY; WILLIAM CLARK; WASHINGTON COUNTY; DONNIE SMITH;
      TRAVIS WILLEY; DAVID DENBOW; MICHAEL CRABTREE; TOWN OF
 GOULDSBORO, ME; TOWN OF ELLSWORTH, ME; JOHN DELEO; CHAD WILMOT;
   PAUL CAVANAUGH; STEPHEN MCFARLAND; MICHAEL POVICH; CARLETTA
           BASSANO; ESTATE OF GUY WYCOFF; LINDA GLEASON,

                           Defendants.



                           ERRATA SHEET


     The opinion of this Court, issued on June 15, 2017, is amended
as follows:

     On page 8, line 1, "prosecutor" is replaced with "prosecute"